  Case 20-40442       Doc 17     Filed 07/02/20 Entered 07/02/20 13:38:38           Desc Main
                                   Document     Page 1 of 3



Alex Bouthilet
SBOT # 24080800
The Wright Firm, L.L.P.
8150 N. Central Expressway
Suite 775
Dallas, Texas 75206
469.635.6900 Phone
214.780.9797 Fax

ATTORNEY FOR DEBTORS

                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

IN RE:                                       §       CASE NO. 20-40442
                                             §
ROHRER, NORVEL GLEN                          §
EVA GOMEZ ROHRER                             §
                                             §
         DEBTORS                             §       CHAPTER 7

     MOTION TO EXTEND TIME TO FILE REAFFIRMATION AGREEMENT WITH
                      SANTANDER CONSUMER USA

TO THE HONORABLE U.S. BANKRUPTCY JUDGE OF SAID COURT:

         COME NOW, Norvel Glen Rohrer and Eva Gomez Rohrer, (the “Debtors”), who request

an order extending the deadline to file their reaffirmation agreement with Santander Consumer

USA, and would respectfully show the Court as follows:

         1.     This Court has jurisdiction over this matter pursuant to 11 U.S.C. §105 and 28

U.S.C. §1334.

         2.     This matter constitutes a core proceeding pursuant to 28 U.S.C. §157(b).

         3.     Debtors filed a petition under Chapter 7 of the Bankruptcy Code on 2/12/2020.

         4.     Debtors' reaffirmation agreements were due on 05/12/2020, however, due to

Covid-19, Debtors’ Meeting of Creditors was continued and held on 5/22/2020. The 60th day

from the 341 Meeting of Creditors is 7/21/2020.
MOTION TO EXTEND TIME TO FILE REAFFIRMATION AGREEMENT - Page 1 of 3
  Case 20-40442        Doc 17     Filed 07/02/20 Entered 07/02/20 13:38:38             Desc Main
                                    Document     Page 2 of 3



        5.       Debtors need additional time to allow time to obtain a reaffirmation agreement

from creditor.

        6.       Debtors request an additional thirty days, until 08/20/2020, in order to file the

reaffirmation agreement with the Court.

        7.       Debtors are not making this request to hinder or delay their creditors or any other

party in interest.

        WHEREFORE, PREMISES CONSIDERED, Debtors pray for an order of this Court

extending the deadline to file the reaffirmation agreement with Santander Consumer USA to

08/20/2020, and for such other and further relief to which they may be entitled.

                                                      Respectfully submitted,

                                                      /s/ Alex Bouthilet
                                                      Alex Bouthilet
                                                      SBOT # 24080800
                                                      The Wright Firm, L.L.P.
                                                      8150 N. Central Expressway
                                                      Suite 775
                                                      Dallas, Texas 75206
                                                      469.635.6900 Phone
                                                      214.780.9797 Fax


                                  CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on July 2, 2020 a true and correct copy of the

foregoing was served on all parties in interest below by first class mail or electronic notice.

DEBTOR:
Norvel & Eva Roher
7271 Donald Road
Krum, Texas 76249

CHAPTER 7 TRUSTEE:
Linda S Payne
Chapter 7 Bankruptcy Trustee
12770 Coit Road, Suite 541
MOTION TO EXTEND TIME TO FILE REAFFIRMATION AGREEMENT - Page 2 of 3
 Case 20-40442     Doc 17   Filed 07/02/20 Entered 07/02/20 13:38:38   Desc Main
                              Document     Page 3 of 3



Dallas, TX 75251-1366



UNITED STATES TRUSTEE:
U.S. Trustee
1100 Commerce Street
Room 976
Dallas, TX 75242

PARTIES REQUESTING NOTICE:
None.


                                      By: /s/ Alex Bouthilet
                                      Alex Bouthilet




MOTION TO EXTEND TIME TO FILE REAFFIRMATION AGREEMENT - Page 3 of 3
